PER CURIAM.
The appellant challenges the postconviction court’s order denying his claim that his habitual felony offender sentence .is illegal. The record does not contain the judgment and sentence and does not conclusively refute the appellant’s claim. Therefore, we reverse and remand either for additional record portions that refute the appellant’s claim, or further proceedings. See Thomas v. State, 707 So.2d 1189 (Fla. 1st DCA 1998).
REVERSED and REMANDED.
*1220HAWKES, C.J., WOLF, J., and HANKINSON, JAMES C., Associate Judge, concur.